DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 1-5, 7-15, and 17-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowed based on the amendments to the claim and applicant’s arguments/remarks received on July 15, 2021 (see Claims, pages 2-7 and Remarks, pages 8-10).
Claims 2-5, 7-10, 12-15, and 17-20 are allowed based on their dependence on allowed independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure. 
Le Grand et al. Patent No.: US 10,240,995 B2 discloses construction of a surface of best GPS visibility from passive traces using SLAM for horizontal localization and GPS readings and barometer readings for elevation estimation including one or more processors (see col. 10, lines 13-21) for receiving one or more data traces including data collected by sensors of devices over a plurality of locations and over a plurality of time periods (see col. 10, lines 22-55), wherein constraints are used to perform GraphSLAM (Graph simultaneous localization and mapping) of the collected data traces (see col. 11,lines 10-67 and Fig. 5 & Figs. 6A-6E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
September 2, 2022